DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Response to Election/Restriction filed 6/20/2022 has been acknowledged. Claims 1-18 are elected and claim 19 is withdrawn. 
Applicant’s election without traverse of claims 1-18 in the reply filed on 6/20/2022 is acknowledged. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “said long screw” lacks sufficient antecedent basis. 
Regarding claim 13, the limitation “said SD2” lacks sufficient antecedent basis. 
Regarding claim 14, the limitations “said liquid waste management unit”, “said disinfectant mixing bin”, and “said long screw” lack sufficient antecedent basis. 
Regarding claim 15, the limitation “said long screw” lacks sufficient antecedent basis. 
Regarding claim 18, the limitations “said disinfectant mixing bin” and “said long screw” lack sufficient antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mosenson (US 5620654 A, provided in Applicant’s IDS of 11/18/2020) in view of Miller et al. (US 5346142 A) and Alford (US 20110121112 A1). 
Mosenson teaches a medical waste treatment system (1000) (abstract: Equipment for automatically sanitizing medical waste), comprising:
a. a main treatment unit (100), said main treatment unit comprising:
i. a waste receiver cover (110) (Fig. 1: cover on opening 10); and
ii. a waste shredding unit (120) (Fig. 2: shredder 20), said waste shredding unit comprising a shredding bin (121) (Fig. 2: hopper 31) 
b. a main liquid/chemical management unit (600) which comprises:
i. a water/disinfectant mixing unit (604, 660), (Fig. 2: portion of pipeline 38 between pump 33 and motor 24) and
ii. a first disinfectant delivery unit (605) interconnected to said main treatment unit (100) (Fig. 2: portion of pipe line 38 downstream of motor 24, C3L42-44: neutralized liquid through pipe line 38 into hopper 31 for spraying it into the grinder and onto the walls of the hopper for thorough disinfection.);
c. a separator unit (200) which comprises:
i. a separator arm (202) (Fig. 2: conveyor 25); and
ii. an output chute (206) (Fig. 2: funnel 35); and
d. a plurality of motor units (300) which comprises:
i. a shredding motor unit (301) (C2L26: a motor-driven grinder or shredder) 
ii. a mixer motor unit (303) operative interconnected to said mixing unit (132) (C2L28: a mixing vessel containing a motor-driven stirred); and
iii. a separator unit motor (C2L29-30: a motor-driven conveyor);
wherein said first delivery unit (605) comprises a plurality of nozzles through which said disinfectant flows (Fig. 2: two spray nozzles 37);
Mosenson does not teach the shredding unit having at least two rotating shredding blades (124) and wherein the shredding motor unit is operative interconnected to said at least two rotating shredding blades (124).
Miller et al. teaches a similar apparatus for shredding and sterilizing medical waste materials (abstract, Fig. 1). For the purposes of shredding medical waste material, it teaches a shredder design comprising two rotating shredding blades connected to a single motor (C3L4-15: Primary shredder 12 includes a pair of shafts having a plurality of parallel disc cutters along the length of each shaft. The discs may, in a non-limiting example, be 12 in. diameter discs, about 1 in. in thickness. The discs of the two shafts intermesh with each other for shredding the waste material therebetween. The primary shredder is powered by a 10 hp, 1200 rpm electric motor 13 which is geared down to allow the two shafts to rotate at 40 rpm and 60 rpm. When the shafts rotate at different speeds, the shredding efficiency is improved and jamming of the shredder is avoided). Miller et al. teaches that the shredding unit utilizes at least two rotating shredding blades with the shredding motor interconnected thereto in order to provide a durable shredder capable of efficiently shredding waste material without jamming. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder of Mosenson to have two individual rotating blades rotating at different speeds, connected to a single motor, as taught by Miller et al., in order to provide a shredder means that efficiently and resiliently shreds waste material.  
Mosenson modified by Miller et al. does not teach wherein said waste shredding unit (120) further comprises a second disinfectant delivery unit (607) comprising a plurality of nozzles through which said disinfectant flows.
However, absent any teaching to the contrary, the duplication of the disinfection delivery unit (composed to pipeline 38 with nozzles 37) does not affect operation since disinfectant liquid is still delivered to sterilize the waste in the same place. Absent a showing of significant or unexpected results, the duplication of components are prima facie obviousness and do not further modify the operation of the invention, and further do not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. As such, the duplication of pipeline 38 does not create a patentable distinction over the reference of Mosenson modified by Miller et al. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mosenson modified by Miller et al. to have an additional pipeline and nozzles on that pipeline for delivering disinfectant liquid with a reasonable expectation that there would be the multiplied effect of delivering more disinfectant for increased sterilization effect, or the substitute effect of delivering the same amount of disinfectant through an increased number of pathways. 
	Mosenson modified by Miller et al. teaches a separating filter for separating liquids from solids (C5L1-5: valve 71 is automatically switched to direct the sanitized waste via pipe 76 into a removable, separating filter 70. This filter separates liquid from solid particles, the liquid flowing into a tank 69, while the solids remain in the separator for removal from time to time), which raises a need to separate solid from liquid waste after the waste had been treated, but does not teach further wherein said separation arm (202) further comprises a centrifuge (207) configured to further remove liquids from the shredded waste.
Alford teaches an apparatus for processing waste (abstract). It teaches using a centrifuge for separating the liquid from the solid waste after the waste has already been treated in prior steps, with one of the benefits of this step being moisture recovery (par. 64: In one embodiment moisture recovery can be by mechanical dewatering methods acting on the exiting pulped MSW. In one embodiment a screw press and/or centrifuge can be used). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator arm of Mosenson modified by Miller et al. to have a centrifuge, as taught by Alford, as a means of separating liquid waste from solid waste, and thus recover moisture, after the waste had been previously treated. 
Regarding claim 3, Mosenson modified by Miller et al. and Alford teaches the medical waste treatment system of claim 1, as set forth above, wherein said main treatment unit (100) further comprises a disinfection unit (130) which comprises a disinfectant mixing bin (131) (Mosensen fig. 2: mixing vessel 22) and a mixing unit (132) (Fig. 2: stirrer 23).
Regarding claim 4, Mosenson modified by Miller et al. and Alford teaches the medical waste treatment system of claim 1, as set forth above, and further teaches wherein said main liquid/chemical management unit (600) further comprises a liquid waste management unit (606) (Mosenson C3L44-46: It further includes a pump 34 for supplying water to the mixing vessel and for draining liquid out of the treated waste).
Regarding claim 6, Mosenson modified by Miller et al. and Alford teaches the medical waste treatment system of claim 1, as set forth above, and further teaches wherein said separator unit motor is selected from an elongated screw motor unit (304) operatively interconnected to said long screw (201) (Fig. 4: electric motor 133), and a mechanical squeezer motor (an auger compactor intrinsically has a motor, see NPL Industrial & Commercial Auger Compactors par. 1: The combination of a high-powered drive motor, forward-moving screw, and tapered processing chamber generates a crushing-and-shredding action that produces superior compaction and uninterrupted loading).
Regarding claim 12, Mosenson modified by Miller et al. and Alford teaches the medical waste treatment system of claim 1, as set forth above, and further teaches further comprising an electrical unit (400) (Mosenson C5L57: electronic operating means) and is connectible to an operator panel unit (500) (Mosenson Fig. 1: control panel 14; NOTE: the operator panel unit is not positively recited, and so long as the electronic operating means is capable of being connected to an operator panel unit, it would read on the limitations of this claim).
Regarding claim 14, Mosenson modified by Miller et al. and Alford teaches the medical waste treatment system of claim 1, as set forth above, and further teaches wherein said liquid waste management unit (606) comprises an exit valve configured to manage evacuation rate of the liquids exiting said disinfectant mixing bin (131) thereby controlling the amount of waste entering said long screw (201) (Mosenson C3L44-46: It further includes a pump 34 for supplying water to the mixing vessel and for draining liquid out of the treated waste). 
Regarding claim 17, Mosenson modified by Miller et al. and Alford teaches the medical waste treatment system of claim 1, as set forth above, and further teaches wherein said water/disinfectant mixing unit (604) is configured to mix between the incoming water and the disinfectant concentrate by means of creating vortex forces of said water in the delivery tubes thereby forcing the mixing of said disinfectant concentrate and said water (Mosenson C3L13-17: A pump 33 communicates with the inside of the vessel through piping extending through the support of the vessel and serves for adding and draining water, as well as for drawing of sanitizing liquid and spreading it onto the hopper and the grinder; NOTE: since water is added to the mixer, the sanitizing liquid must be mixed with water as it enters pipeline 38, after which it mixes with the water further in the portion of the pipeline between pump 33 and motor 24, which reads on a water/disinfectant mixing unit. The means of mixing by vortex forces is a recitation of intended use and depends on the speed of the liquid in the pipe and the physical characteristics of the pipe). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mosenson modified by Miller et al. and Alford (hereinafter referred to as Modified Mosenson) in view of Morgan et al. (US 20130175373 A1, provided in Applicant’s IDS of 11/18/2020). 
Regarding claim 2, Modified Mosenson teaches the medical waste treatment system of claim 1, as set forth above, but does not teach wherein said waste receiver cover further comprises a window.
Morgan et al. teaches an integrated medical waste management and treatment system (abstract). It teaches a window on the loading door in order to allow operators and technicians (par. 35: The smart receiver aspect of the invention would also include an integrated viewing window on the receiver compartment 204 and/or loading door 202 which allows both operators and technicians to view the inside of the waste receiver during the actual treatment process. In addition to careful monitoring of the treatment process, this aspect of the invention facilitates technical troubleshooting during machine manual operation, such as back-flush routines to clear a jammed shredder).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson to have a window, as taught by Morgan et al., in order to allow both operators and technicians to view the inside of the waste receiver during the actual treatment process and allow for troubleshooting.  

Claim 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Mosenson modified by Morgan et al. (hereinafter referred to as Modified Mosenson) in view of Jude et al. (US 8518339 B1) 
Regarding claim 5, Modified Mosenson teaches the medical waste treatment system of claim 1, as set forth above, and further teaches wherein said system comprises members of the group selected from separator arm (202) (Mosenson fig. 2: separator arm 25) elongated screw (201, 1202) (Mosenson fig. 4: screw conveyor 25), a centrifugal pump (Alford par. 64: In one embodiment moisture recovery can be by mechanical dewatering methods acting on the exiting pulped MSW. In one embodiment a screw press and/or centrifuge can be used) and any combination thereof.
Modified Mosenson does not teach a mechanical squeezer 1205.
Jude et al. teaches an apparatus for shredding and sterilizing biomedical waste (abstract). It teaches using a compactor (which reads on mechanical squeezer) for the transport and compacting of shredded waste (C6L46-48: The shredded waste exits into lateral transporter 130 (for example an auger compactor) which conveys it into treatment bin 140).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson to have an auger compactor, as taught by Jude et al., in order to transport and compact shredded waste. 
Regarding claim 9, Modified Mosenson teaches the medical waste treatment system of claim 1, as set forth above, but does not teach wherein said waste shredding unit (120) further comprises a first tray (126), said first tray comprising a plurality of orifices characterized by shape and diameter SD1, said shape and diameter configured to allow the passage of shredded medical waste in predefined particle shape and diameter.
Jude et al. teaches a screen (interpreted to be a tray) below a shredder with a circular shape and a diameter for filtering the waste by size (C4L54-63: In the exemplary embodiment, shredder 120 includes a 4-shaft shredder and a lower opening covered by a screen 122… The exemplary screen includes openings of approximately 0.75-2.0 inches in diameter or maximal width for non-circular geometries which restricts the maximal size of the waste particles allowed to enter lateral waste transporter 130). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson to have a screen with openings of a particular shape and diameter, located below the shredder, as taught by Jude et al., in order to control the size of the waste particles allowed to proceed downstream of the shredder. 
Regarding claim 10, Modified Mosenson modified by Jude et al. teaches the medical waste treatment system of claim 1, as set forth above, but does not teach wherein said separator arm (202) further comprises a second tray (205), said second tray comprises a plurality of orifices characterized by shape and diameter SD2, said shape and diameter configured to allow the passage of liquids and block passage of solids of a predefined particle shape of diameter.
However, absent a showing of significant or unexpected results, the duplication of the first tray is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance (although it is not an exact duplication since the second tray has openings with a smaller diameter, Jude et al. gave a range of possible diameters to select from for the design of the screen). The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. As such, the duplication of the first tray does not create a patentable distinction over the reference of Modified Mosenson modified by Jude et al. because the expected multiplied effect is being able to further filter the exiting waste by size, with the second size parameter being chosen from any value within the given range of 0.75-2.0 inches given by Jude et al. that is smaller than the first size parameter of the first tray. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson modified by Jude et al. to have a second tray with openings characterized by a circular shape and a diameter smaller than the openings of the first tray, with a reasonable expectation that the second tray would further filter the exiting waste particles by size. 
Regarding claim 11, Modified Mosenson modified by Jude et al. teaches the medical waste treatment system of claim 1, and further teaches wherein said waste shredding unit (120) further comprises a grating 126 configured to allow the passage of shredded medical waste in predefined particle shape and diameter (screen modification by Jude et al. reads on a grating). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Mosenson modified by Jude et al. (hereinafter referred to as Modified Mosenson) in view of Adamski et al. (US 5185126 A)
Regarding claim 7, Modified Mosenson teaches the medical waste treatment system of claim 1, as set forth above, but does not further teach wherein said waste receiver cover (110) further comprises a UV lamp configured to disinfect user's contact area.
Adamski et al. teaches a waste sterilization and disposal apparatus (abstract). Adamski et al. further teaches disposing a UV lamp on the lid of the apparatus in order to sterilize the inside of the chamber closed by the lid, which could potentially be a user’s contact area (Fig. 1, C10L26-41: A portion of lid 92 may be comprised of an ultraviolet transmissive material, or window 113 and an ultraviolet lamp 114 with a suitable cover 99 disposed thereover may be disposed external to drawer 82, as shown. When ultraviolet lamp 114 is activated, window 113 permits transmission of ultraviolet radiation therefrom to be directed into drawer 82… This feature may be desirable in cases where there is concern that infectious waste remaining in drawer 82 during the sterilization process may not be rendered harmless, as will be described).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waste cover of Modified Mosenson to have a UV lamp, as taught by Adamski et al., in order to sterilize the inside of the chamber enclosed by the waste cover, which has potential surfaces of contact for the user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Mosenson modified by Adamski et al. (hereinafter referred to as Modified Mosenson) in view of Chandrasekhar (US 20100316526 A1).
Regarding claim 8, Modified Mosenson teaches the medical waste treatment system of claim 1, as set forth above, but does not teach wherein said main treatment unit (100) further comprises a compression unit (122) operatively interconnected to a compressing motor unit (302), said compression unit configured to push said medical waste towards said shredding blades (124).
Chandrasekhar teaches an apparatus for processing medical waste (par. 34: A device for medical waste remediation utilizing microwave radiation is provided. The device includes a housing including a remediation chamber having an aperture, a remediation chamber closure for placement on the aperture of the remediation chamber; a rotatable cutter assembly for cutting waste in the remediation chamber; a motor driving the cutter assembly and a magnetron for delivering microwave radiation into the remediation chamber. The device also includes a first waste receptacle, a reservoir for containing a remediation composition, a pump, and a controller). It teaches a piston attached to a motor for pressing the medical waste into grinders (par. 169: As shown in FIGS. 11A and 11B, on top of the lid 323 is a piston assembly 364, which includes a motor 367 and a piston arm 364. The piston arm 364 extends through the lid to a piston head 365. In operation, the piston head 365 compacts medical waste in the first chamber 319, and directs the medical waste to two grinders 363 that grind the medical waste prior to remediation).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson to have a piston arm and head connected to a motor, as taught by Chandrasekhar, in order to push the medical waste into a mechanical means for breaking down the waste. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Mosenson modified by Chandrasekhar (hereinafter referred to as Modified Mosenson) in view of Zoncada (US 5516049 A).

Regarding claim 13, Modified Mosenson teaches the medical waste treatment system of claim 1, as set forth above, and further teaches wherein said system comprises units selected from the group consisting of a compression unit characterized by a compression unit characterized by a pressing plate (see Chandrasekhar piston modification made in rejection to claim 8), at least two rotating shredding blades configured to rotate at different velocity from at least one other of said at least two rotating shredding blades (see Miller et al. modification made in rejection to claim 1), SD1 characterized by any geometrical shape, said SD2 is characterized by any geometrical shape (see Jude et al. modification made in rejection to claim 9: non-circular geometries), or any combination thereof.
but does not teach a plurality of closing arms.
Zoncada teaches an apparatus for sterilizing and shredding medical waste (abstract). It teaches using a closing arm to push waste into a shredder (Fig. 1: pusher 40, C3L28-32: The hospital refuse contained in its collection and temporary storage containers 9 is placed in the container 8 of the loading device 2, which feeds the container 9 into the shredder 10 where the pusher device 40 feeds the container 9 between the drums 10). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Modified Mosenson to be a closing arm, as taught by Zoncada, as a substitute means of pushing waste into the shredder. 
However, absent a showing of significant or unexpected results, the duplication of the closing arm is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. As such, the duplication of the closing arm does not create a patentable distinction over the reference of Modified Mosenson modified by Zoncada. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson modified by Zoncada to have a plurality of closing arms with a reasonable expectation that it would perform the same function to the same or multiplied effectiveness of pushing waste into the shredder. 
	
Modified Mosenson modified by Zoncada teaches wherein the diameters are within a range of 0.75-2 inches, which is 19.05-50.8 mm (Jude et al. C4L54-63: In the exemplary embodiment, shredder 120 includes a 4-shaft shredder and a lower opening covered by a screen 122… The exemplary screen includes openings of approximately 0.75-2.0 inches in diameter or maximal width for non-circular geometries which restricts the maximal size of the waste particles allowed to enter lateral waste transporter 130) but does not teach wherein SD1 characterized by a diameter from about 16 millimeters to about 22 millimeters, said SD2 is characterized by a diameter from about 1 millimeter to about 10 millimeters.
However, absent a showing of significant or unexpected results, the routine optimization of diameters for the screens/trays is prima facie obviousness and further does not add patentable significance. The Manual of Patent Examining Procedure states:
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
This rationale is strengthened if it can be shown that the change in range can be done by one of ordinary skill in the art through routine optimization of a known result-effective variable (MPEP 2144.05.II.B: the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process). In this case, the diameter of the openings is taught by Jude et al. to be a variable that affects the maximal size of the waste particles allowed to pass through. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the range of the diameters SD1 and SD2 of Modified Mosenson modified by Zoncada to be 16-22 mm and 1-10 mm, respectively, in order to optimize the separation of waste particles of different sizes.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Mosenson modified by Zoncada (hereinafter referred to as Modified Mosenson) in view of Lewis et al. (US 5570845 A)
Regarding claim 15, Modified Mosenson teaches the medical waste treatment system of claim 1, as set forth above, and further teaches wherein said long screw (201) is configured to rotate at different directions (Mosenson CL59-63: The conveyor is driven by an electric motor 133 adapted to rotate the conveyor in both directions, one for emptying the vessel and the other for additionally stirring the contents) but does not teach wherein the long screw is configured to rotate at different velocities.
Lewis et al. teaches an apparatus for shredding and sterilizing medical waste (abstract). It teaches rotating a screw conveyor at different speeds in order to control the time that the waste spends in the conveyor (C4L39-42: The screw conveyor operates at a speed such that the residence time of the waste material is at least 30 minutes. In typical operation, the screw speed is adjusted so that the residence time is in the range of 30 to 45 minutes).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw conveyor of Modified Mosenson to be rotated at different velocities, as taught by Lewis et al., in order to control the residence time of the waste. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Mosenson modified by Lewis et al. (hereinafter referred to as Modified Mosenson) in view of Brown (US 20060014996 A1).
Regarding claim 16, Modified Mosenson teaches the medical waste treatment system of claim 1, as set forth above, but does not teach wherein said a centrifuge (207) further comprises a UV lamp.
Brown teaches a medical waste disposal device (abstract) and teaches using a UV light to sterilize waste after it has been mechanically broken down (par. 35: The present invention relates to a medical waste disposal device having a blade that rotates and chops medical waste into chips and small particles. The medical waste disposal device reduces the volume of raw medical waste. Also, the medical waste disposal device may include a UV light to render the chips and small particles sterile and innocuous). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifuge of Modified Mosenson to have a UV light, as taught by Brown, in order to sterilize waste that has already been treated in prior steps that accumulates in the centrifuge, optionally for the multiplied effect of a more thorough sterilization after the waste has already been sanitized using liquid disinfectant. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Mosenson modified by Brown (hereinafter referred to as Modified Mosenson) in view of Matlin (US 20060091247 A1), Jude et al., Sampson (US 20090123339 A1), Lewis et al. (US 7931860 B1, hereinafter referred to as ‘860), Jang (), and Morgan et al., and Lewis et al. (US 5570845 A, used in previous rejection to claim 15).
Regarding claim 18, Modified Mosenson teaches the medical waste treatment system of claim 1, but does not teach wherein said system further comprises a plurality of sensors operatively interconnected to different parts of the system said sensors selected from the group consisting of a. a waste receiver cover sensor configured to monitor if the said cover has been properly closed;
Matlin teaches a waste shredder (abstract). Matlin teaches a sensor for sensing whether or not the cover is closed in order to control the operation of the shredder (abstract: A sensor for sensing the position of the cover is operatively connected to the shredder mechanism so that the shredder mechanism is inoperable at least when the sensor senses that the cover is in the open position).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson to have a sensor for sensing whether or not the cover is closed, as taught by Matlin, in order to prevent operation of the apparatus when the cover is not closed. 
Modified Mosenson modified by Matlin does not teach 
c. rotating shredding blades sensors configured to monitor the current of said shredding motor unit (301);
Jude et al. teaches a sensor for sensing the current of the shredder unit in order to help the controller determine the treatment time of the shredder (C5L26-32: In the exemplary embodiment, the dwell or treatment time is controlled by the control module, which includes a treatment bin timer, or dwell timer. The timer is set and selectively reset by the controller based on activity of the auger or shredder in some embodiments, specifically the electrical current load on the auger or shredder as sensed by sensor 159). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson modified by Matlin to have a sensor for sensing the current load of the shredder, as taught by Jude et al., in order to help the controller determine the treatment time of the shredder. 
Modified Mosenson modified by Matlin and Jude et al. does not teach 
d. first and second tray sensors configured to monitor the correct positioning of said trays (126, 205);
f. long screw sensor configured to monitor real-time performance information of the rotational operation of said long screw (201);
and at least one pressure gauge
h. at least one temperature sensor;
Sampson teaches a bio-waste sterilizer (abstract).  Sampson teaches position sensors, a screw position sensor, motor speed sensors (which could potentially be used to measure the real-time performance information of the rotational operation of the long screw), a temperature sensor, and a pressure sensor, all for the purpose of monitoring the operation of the waste sterilizer apparatus (par. 54: The sterilization cycler 404 monitors the various physical properties of the bio-waste sterilizer, such as internal temperature and pressure, oil temperature in the heating jacket 228, airflow, location, weight, volume, density, and transport characteristics of the waste; screw positions, valve positions, door positions, container presence, motor speeds, input voltage and water pressure, via various sensors placed in relevant locations of the bio-waste sterilizer 100 & 200. Analog to digital converters process signal input from the sensors as needed. The sensors may include temperature probes suitable for high temperature thermometry, pressure and vacuum sensors and switches, microswitches, limit switches, position sensors and switches, tachometers, optical sensors, electronic weight scales, voltage and current sensors, etc.). The general purpose of the position sensors is to monitor the position of a component within a waste sterilizer in order to monitor the overall operation of the waste sterilizer, and as such there is a known need to monitor the position of any component within the waste sterilizer, including the first and second trays. In addition, Modified Mosenson raises a need to sense the speed of the long screw because it varies the speed of the long screw (refer to modification made in rejection to claim 15) so there is motivation to monitor the long screw with a motor speed sensor, voltage sensor, or current sensor. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson modified by Matlin and Jude et al. to have position sensors for its first and second trays, a motor speed sensor, voltage sensor, and/or current sensor to monitor the performance of the long screw, a temperature sensor, and a pressure sensor, as taught by Sampson, in order to monitor the overall operation of the waste sterilizer apparatus. 
Modified Mosenson modified by Matlin, Jude et al., and Sampson does not teach 
e. disinfection unit sensor configured to monitor the quantity of each of the content inside said disinfectant mixing bin (131):
’860 teaches a waste treatment apparatus (abstract). ‘860 teaches putting level sensors at any area where waste accumulates in order to stop or start operation of components within the sterilizer depending on the amount of waste, especially in areas immediately before a transport component such an auger (C8L39-51: Level sensors 134, preferably laser-based or fiber optic-based, in communication with the controller 133, are provided at various locations (e.g., in the surge area in the feed hopper 37 at the front end of auger 61, in the surge area in the gravity drop steam heating tower 13 at the front end of auger 77, and in the surge area in the first vaporization chamber 71 at the front end of the auger 77 of the second vaporization system 67 in the illustrative example of the invention shown in the drawings) to sense the level of waste material enabling the controller 133 to stop rotation of the auger at any of the sensors 134 if the level of accumulated waste material drops too low at the front end of an auger 50 as to keep that auger filled with material waste to maintain a seal therewith). The disinfection mixing bin of Modified Mosensen modified by Matlin, Jude et al., and Sampson is an area where waste accumulates and precedes a transport component, the long screw, and as such has a need for a level sensor. Similarly, the shredder is an area where waste accumulates and thus has a need for a level sensor. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfection mixing bin (vessel 22) and shredder of Modified Mosenson modified by Matlin, Jude et al., and Sampson to each have level sensors for sensing the amount of waste, as taught by ‘860, in order to start and stop a transport operation based on the amount of accumulated waste. 
Modified Mosenson modified by Matlin, Jude et al., Sampson, and ‘860 does not teach 
b. a compressing unit sensor configured to detect resistance of said waste in said waste shredding unit (120); 
Jang teaches systems and methods for monitoring the operation of a machine (abstract) for a variety of reasons, including using operational data to control an aspect of the operation (par. 20: In one embodiment, system 200 may be located on-board machine 100 and may process data in real-time to trigger an event, such as adjusting an operational parameter of an actuator). For this purpose it teaches resistance sensor (par. 21: Sensor network 208 may include sensors for detecting different aspects of machine 100. For example, sensor network 208 may detect hydraulic pressures in actuators; par. 26: sensors that measure loads (e.g., cylinder pressure sensors, strain gauges on the rod ends of hydraulic actuators, etc.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressing unit of Modified Mosenson modified by Matlin, Jude et al., Sampson, and ‘860 to have a resistance sensor, as taught by Jang, so that the operation of a machine can be monitored and adjusted in real-time.
Modified Mosenson modified by Matlin, Jude et al., Sampson, ‘860, and Jang does not teach 
g. disinfectant RFID sensor configured to monitor the actual container of disinfectant being used; 
j. at least one load cell; 
Morgan et al. teaches using an RFID sensor to determine the type of disinfectant used in the waste sterilizer by an RFID tag on the container of the disinfectant (par. 9: In the preferred embodiment, the decontaminating disinfectant is received in a containing having an RFID tag or computer-readable code, and the system is operative to determine if the decontaminating disinfectant is a recommended or authorized disinfectant by the RFID tag or code detected or imaged by the sensor).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson modified by Matlin, Jude et al., Sampson, ‘860, and Jang to have an RFID sensor, as taught by Morgan et al., to determine the type of disinfectant used in the waste sterilizer by an RFID tag on the container of the disinfectant.
Morgan et al. teaches: “The pressure transducer load cell module provides the system controller with information as to the weight of the medical waste which is placed into the system by the operator at the start of the cycle” (par. 29). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson modified by Matlin, Jude et al., Sampson, ‘860, Jang, and Morgan et al. to have a load cell, as taught by Morgan et al., in order to provide the system controller with information as to the weight of the medical waste which is placed into the system by the operator at the start of the cycle.
Modified Mosenson modified by Matlin, Jude et al., Sampson, ‘860, Jang, and Morgan et al. does not teach
i. at least one flow meter 
Lewis et al. teaches a flow meter to determine whether or not the appropriate amount of disinfectant is being used (C5L49-55: The process controller 108 also senses the flow of disinfectant by a signal from flow control 116, which is associated with flow sensor 90. Here again, the process control shuts down the operation of the feed conveyor 14 in the event of insufficient flow of fresh disinfectant to mixing valve 62).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Mosenson modified by Matlin, Jude et al., Sampson, ‘860, Jang, and Morgan et al. to have a flow sensor, as taught by Lewis et al., in order to determine whether or not the appropriate amount of disinfectant is being used. 
Modified Mosenson modified by Matlin, Jude et al., Sampson, ’860, Jang, Morgan et al., and Lewis et al. teaches
k. any combination thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                  

/KEVIN JOYNER/Primary Examiner, Art Unit 1799